Blackburn, Presiding Judge,
concurring specially.
While I fully concur in the judgment, I cannot agree with all that is said by the majority. The policy excludes damages because of “a non-owned auto which is furnished or available for the regular use of a person insured.” (Emphasis supplied.) The parties stipulated that the grandfather’s van was only occasionally used by Robert Czaplicki. It is also undisputed that even though he had a key to the van, it was not regularly available to Czaplicki because he could not use it without specific permission. Consequently, by its own language, the exclusion does not apply to this claim, and the decision of the trial court should be affirmed.